DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment for the 16/903,992 application filed January 24, 2022, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1, 4, 6, 8, and 11; the cancellation of claims 14-20; and the addition of claims 21-26 are noted.
Claims 1-13 and 21-26 are pending and have been fully considered.

Allowable Subject Matter
Claims 1-13 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: See pages 8 and 9 of remarks filed January 24, 2022.  One of the nearest prior art references appears to be Xu et al in Electrochimica Acta (2013, vol 112, pp 587-595), which discloses “[t]he graphene oxide (GO) was obtained from flaky graphite powder by a modified Hummers method [15]. Typically, 5 g pristine graphite powder and 3.75 g sodium nitrate (NaNO3) were mixed with 170 ml concentrated sulfuric acid (H2SO4) in a graduated beaker and stirred for 24 h at room temperature. Then 22.5 g of potassium permanganate (KMnO4) was slowly added into the suspension at 0 ◦C. The mixture was then further stirred for 5 days at room temperature. Subsequently, the product was treated by 500 ml of 5 wt% H2SO4 for 2 h, followed by the addition of 45 ml 30 wt% hydrogen peroxide (H2O2) for another 2 h. Finally, the bright yellow suspension was washed first with 2 l mixed solution containing 30 wt% H2SO4 and 1 wt% H2O2 and then with excess distilled water by a centrifugal machine until the supernatant obtained a pH of 7, yielding a brown GO suspension.  The N-doped graphene (NG) was synthesized by the hydrothermal method using urea as the chemical dopant [24]. Briefly, 24 g of urea was added into 13.2 ml GO aqueous dispersion (6.1 mg ml−1) and then the mixture was diluted to 70 ml and dissolved fully by a sonication of 3 h. Next, the solution was sealed in a 100 ml Teflon-lined autoclave and heated to 180 ◦C for 12 h and cooled down to room temperature naturally. After that, the black solids were filtered and washed with excess deionized water temperature for 24 h….Lastly, the collected 2PtCl6·6H2O, 0.7 mg ml−1) by sodium borohydride (NaBH4). In brief, NG or G powder was dispersed in 80 ml distilled water in a beaker by ultrasonication for 1 h, and then 80 ml chloroplatinic acid aqueous solution was slowly added. The feedstock amounts correspond to a 20 wt% Pt-NG” [see section “2. Experimental”].  Note that it appears that the 24 g urea results in a weight to weight ratio of carbonaceous support having oxygen functional groups to urea in excess of 4:1 as required in instant claims 1 and 8.  Additionally, it is not clear that the graphene oxide of Xu et al is the same as the oxygen-functional carbonaceous support of the instant application since the former is prepared by a plurality of oxygenation agents while the latter is not (this applies, especially, to instant claims 7 and 13).  Further, it is not clear that annealing takes place.  Applicant has disclosed “[a]fter mixing has been completed, the resulting urea/nitrogen-functionalized carbonaceous support mixture is subjected to annealing…at a temperature or range of temperatures and period(s) of time sufficient to cause thermal decomposition of the urea and subsequent reaction of the thermal decomposition products (ammonia and isocyanic acid) with carbon centers and/or surface oxygen-containing groups of the nitrogen-functionalized carbonaceous support” [paragraph 0090 of the published application].  However, Tischer et al in Physical Chemistry Chemical Physics (2019, vol 21, pp 16785-16797) discloses “[t]he first temperature regime from room temperature to 190 oC comprises urea melting and vaporization starting from 133 oC. With increasing temperature (i.e., > 190o C—Examiner’s insertion), urea decomposes to ammonia and isocyanic acid” [see right hand side of page 16785].  The heating to a temperature of 180o C taught by Xu et al may be insufficient to achieve the annealing (urea decomposition) recited in instant claims 1 and 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
March 17, 2022